Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 101-120 are rejected under 35 U.S.C. 103 as being unpatentable over MUNARO et al (3D Reconstruction of freely moving persons for re-identification with a .
 	As per claim 1, Munaro teaches the claimed “method for determining dimensional parameters of a person,” the method comprising: “forming a parametric model of the person's body based on the geometric model” (Munaro, V. POINT CLOUD TRANSFORMATION TO STANDARD POSE – a standard pose); and “determining the dimensional parameters of the person based on the parametric model” (Munaro, page 4, column 2, 5th paragraph – “each link length is person-dependent and is estimated from a valid frame of the person and then kept fixed;” also Figure 4 - the links lengths and joints distances to the ground
which constitutes the skeleton descriptor), 
 	“wherein the forming of the parametric model includes: calculating an initial approximation of pose parameters based on feature points of a human skeleton” (Murano, figure 2 (a) – Body links considered and body segmentation obtained); “refining pose and shape parameters by minimizing an error function” (Murano, page 5, column 1, VI. CREATION OF HUMAN BODY MODELS – a Moving Least Squares surface reconstruction method); and “forming a morphing field graph for transforming the geometric model from the canonical pose and shape into an arbitrary pose and shape” (Munaro, IX. CONCLUSIONS AND DIRECTIONS FOR FUTURE WORK - an efficient method for composing
3D models of persons while moving freely).  It is noted that Munaro does not explicitly teach “forming a geometric model of a person's body for a canonical pose of the person” as claimed.  However, Munaro’s forming a point cloud model from the depth image 

 	Claims 102 adds into claim 101 “wherein the forming of the geometric model includes generating a depth map” (Munaro, Figure 1 – Depth Images).

	Claims 103 adds into claim 102 “wherein the forming of the geometric model includes transforming the depth map into a point cloud” (Murano, Figure 1 – Standard Pose Pointclouds).

	Claims 104 adds into claim 103 “wherein the transforming the depth map into the point cloud includes application of a bilateral filter” which is well known in the art (e.g., Lunscher, 4.1. Point Cloud Results) and just a mathematical transformation for points in a 3D map (i.e., depth map).  It would have been obvious, in view of Lunscher, to configure Murano’s method as claimed by using a bilateral filter to transform points in the 3D depth map into a point cloud for the purpose of modelling a human body in 3D space.

	Claims 105 adds into claim 101 “wherein the error function is a sum of squares of angles between pairs of segments connecting feature points of a human skeleton in the geometrical model and in the parametric model” which is well-known in the art of forming an approximate model of an object in which the error is calculated based on the sum of the differences (e.g., squares of angles between pairs of segments) between the real object and the object model.  The motivation to build an object model as close as possible to the real object by minimizing the error or difference between them.

	Claims 106 adds into claim 101 “wherein the error function for the pose parameters is a sum of squares of distances between pairs of points in a set of feature points in the geometrical model and in the parametric model” which is well-known in the art of forming an approximate model of an object in which the error is calculated based on the sum of the differences (e.g., distances between pairs of points) between the real object and the object model.  The motivation to build an object model as close as possible to the real object by minimizing the error or difference between them.

	Claims 107 adds into claim 101 “wherein the error function for the pose parameters that is a sum of squares of angles between pairs of segments connecting feature points of a human skeleton in the geometrical model and in the parametric model is used first, and the error function for the pose parameters that is a sum of squares of distances between pairs of points in a set of feature points in the geometrical model and in the parametric model is used afterwards to refine pose and shape 

 	Claim 108 adds into claim 101 “wherein the error function for the pose and shape parameters is 
    PNG
    media_image1.png
    55
    491
    media_image1.png
    Greyscale

which is obvious as a mathematical measurement of the differences between two models representing the same object (official notice).   The motivation to build an object model as close as possible to the real object by minimizing the error or difference between them.


	Claims 109 adds into claim 101 “wherein the morphing field graph comprises vertices containing three-dimensional space coordinates, parameters of Euclidian transformation and a weight factor, and also comprises edges between vertices, the edges providing connectivity of the morphing field” which is well-known in the art for a morphing map be represented by vertices, edges, or Euclidian transformation and a weight factor (official notice; see also Lunscher, 4.1. Point Cloud Results).  It would have been obvious to configure Murano’s method as claimed to transfer the standard pose into an arbitrary pose using a map connecting points, edges, and/or Euclidian 

	Claims 110 adds into claim 109 “wherein the vertices of the graph are formed by: selecting a neighborhood radius S value; partitioning space into voxels, which side is equal to 26; determining vertex coordinates as medoid coordinates for each voxel; assigning a weigh factor equal to 26 to each vertex” which is well-known in the art for a morphing map be represented by vertices, edges, or Euclidian transformation and a weight factor.  It would have been obvious to configure Murano’s method as claimed to transfer the standard pose into an arbitrary pose using a map connecting points, edges, and/or Euclidian transformation and a weight factor.  The motivation is to map the pose from a standard form into an arbitrary form.

	Claims 111 adds into claim 109 “wherein the edges between the vertices the graph are formed if these vertices are among a predetermined number of nearest vertices within a shortest path in the graph” which is well-known in the art for a morphing map be represented by vertices, edges, or Euclidian transformation and a weight factor.  It would have been obvious to configure Murano’s method as claimed to transfer the standard pose into an arbitrary pose using a map connecting points, edges, and/or Euclidian transformation and a weight factor.  The motivation is to map the pose from a standard form into an arbitrary form.



 	Claims 113 adds into claim 109 “the Euclidian transformation of an arbitrary point x with weight is calculated as: 
    PNG
    media_image2.png
    53
    220
    media_image2.png
    Greyscale

which is just a mathematical representation of calculating weights for a mapping of Euclidian transformation.  It would have been obvious to configure Murano’s method as claimed to transfer the standard pose into an arbitrary pose using a well-known weight of the Euclidian transformation.  The motivation is to map the pose from a standard form into an arbitrary form.

 	Claim 114 adds into claim 101 “wherein the parametric model of the person's body is formed using a machine learning algorithm comprising minimization of a composite error function including a morphing field error function, a model position error function, a binding error function, and a regularization error function” (Murano, page 4, column 1, B. IAS-Lab RGBD-ID Dataset – the use of training data for a machine learning algorithm; Lunscher, 4.1. Point Cloud Results).

	Claim 115 and 116 add to claim 114 the mathematical calculations of the morphing field error and the model position error which are well-known in the art of building a model for an object and comparing the difference or error between the model and the object.  The motivation to build an object model as close as possible to the real object by minimizing the error or difference between them.

	Claims 117 adds into claim 116 “wherein the visible surface of the scene is determined as follows: a surface is rendered into a depth map using a standard rendering approach, then a value of z-depth is read from a depth buffer, while camera parameters are kept the same as for a previous frame; a surface vertex is projected onto an image plane, and a pixel of a previous depth map is calculated based on the projection coordinates for the vertex; a distance z-vert between the image plane and the vertex is compared with a value of z-depth for the corresponding pixel of the previous depth map, then the surface vertex is considered visible, if z-vert < z-depth + Epsilon , where Epsilon is a constant” which is well-known in the art to determine the visibility of a surface by comparing the depths of the planes.

Claim 118 and 119 add to claim 114 the mathematical calculations of the binding error and the regularization error which are well-known in the art of building a model for an object and comparing the difference or error between the model and the object.  The motivation to build an object model as close as possible to the real object by minimizing the error or difference between them.

	Claims 120 adds into claim 101 “determining a human shape type of the person's body as one of thin, normal, and thick (for men), and thin, normal with apparent waist, normal without apparent waist, stout with apparent waist, stout without apparent waist (for women)” (Muruno, figure 3 allows to determining with some measurements of “thin, normal, thick, …” of a person, maole or female; Lunscher, figure 3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHU K NGUYEN/Primary Examiner, Art Unit 2616